PER CURIAM.
Appellant seeks review of an order denying his motion seeking post-conviction relief pursuant to rule 3.850, Florida Rules of Criminal Procedure. Each of the errors he asserts is without merit except his contention that the twenty-two year sentence for attempted armed robbery exceeds the statutory maximum. Davis v. State, 661 So.2d 1193 (Fla.1995). The trial court should enter a new judgment reflecting a term of fifteen years rather than twenty-two years because the charge is a second degree felony. See §§ 775.082(3)(c), 812.13(2)(a), 777.04(4)(b), Fla. Stat. (1989).
DELL, POLEN and KLEIN, JJ., concur.